                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 2
                                                                      Mar 30, 2020
 3                                                                        SEAN F. MCAVOY, CLERK

 4
 5                                 UNITED STATES DISTRICT COURT
 6                            EASTERN DISTRICT OF WASHINGTON
 7
 8   BRANDON C.,                                     No. 2:19-CV-00027-JTR
 9
                        Plaintiff,
10                                                   ORDER GRANTING DEFENDANT’S
11                            v.                     MOTION FOR SUMMARY
                                                     JUDGMENT
12   ANDREW M. SAUL,
13   COMMISSIONER OF SOCIAL
     SECURITY,1
14
15                      Defendant.
16
17            BEFORE THE COURT are cross-motions for summary judgment. ECF
18   No. 15, 16. Attorney Dana Chris Madsen represents Brandon C. (Plaintiff);
19   Special Assistant United States Attorney Justin Lane Martin represents the
20   Commissioner of Social Security (Defendant). The parties have consented to
21   proceed before a magistrate judge. ECF No. 8. After reviewing the administrative
22   record and the briefs filed by the parties, the Court GRANTS Defendant’s Motion
23   for Summary Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
 1                                       JURISDICTION
 2         Plaintiff filed an application for Supplemental Security Income on August
 3   23, 2016, alleging disability since birth,2 due to persisting depressive disorder,
 4   anxiety disorder, autism spectrum, and passive-dependent personality features. Tr.
 5   66. The application was denied initially and upon reconsideration. Tr. 89-92, 96-
 6   98. Administrative Law Judge (ALJ) R.J. Payne held a hearing on October 27,
 7   2017, Tr. 33-65, and issued an unfavorable decision on February 20, 2018, Tr. 15-
 8   27. Plaintiff requested review from the Appeals Council, and the Appeals Council
 9   denied the request on November 26, 2018. Tr. 1-6. The ALJ’s February 2018
10   decision became the final decision of the Commissioner, which is appealable to the
11   district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for judicial
12   review on January 18, 2019. ECF No. 1.
13                                  STATEMENT OF FACTS
14         Plaintiff was born in 1989 and was 26 years old as of the filing of his
15   application. Tr. 27. He completed high school, with special education services,
16   and has no work history. Tr. 44, 251. He lives with his mother and spends most of
17   his time in his bedroom, drawing, reading comics, and playing video games. Tr.
18   50, 244-45, 251. He testified he has anxiety about leaving his bedroom. Tr. 50-51.
19                                  STANDARD OF REVIEW
20         The ALJ is responsible for determining credibility, resolving conflicts in
21   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
22   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
23   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
24   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
25   only if it is not supported by substantial evidence or if it is based on legal error.
26
27         2
               Plaintiff later amended his alleged onset date to the date of the filing of his
28   application. Tr. 35.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
 1   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 2   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 3   1098. Put another way, substantial evidence is such relevant evidence as a
 4   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 5   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 6   rational interpretation, the Court may not substitute its judgment for that of the
 7   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 8   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 9   administrative findings, or if conflicting evidence supports a finding of either
10   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
11   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
12   supported by substantial evidence will be set aside if the proper legal standards
13   were not applied in weighing the evidence and making the decision. Brawner v.
14   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
15                      SEQUENTIAL EVALUATION PROCESS
16         The Commissioner has established a five-step sequential evaluation process
17   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
18   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
19   proof rests upon the claimant to establish a prima facie case of entitlement to
20   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
21   claimant establishes that a physical or mental impairment prevents the claimant
22   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
23   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
24   shifts to the Commissioner to show (1) the claimant can make an adjustment to
25   other work; and (2) the claimant can perform specific jobs that exist in the national
26   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th
27   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
28   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
 1                            ADMINISTRATIVE DECISION
 2         On February 20, 2018, the ALJ issued a decision finding Plaintiff was not
 3   disabled as defined in the Social Security Act.
 4         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 5   activity since the application date. Tr. 17.
 6         At step two, the ALJ determined Plaintiff had the following severe
 7   impairments: obesity, depressive disorder, anxiety disorder, and autism spectrum
 8   disorder. Id.
 9         At step three, the ALJ found Plaintiff did not have an impairment or
10   combination of impairments that met or medically equaled the severity of one of
11   the listed impairments. Tr. 18-20.
12         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
13   he could perform a range of medium exertional work, with the following specific
14   limitations:
15
           The claimant is able to lift 50 pounds occasionally and 25 pounds
16         frequently. In an eight-hour workday, with normal breaks, the
17         claimant is able to sit six hours and stand and/or walk six hours, in
           any combination. The claimant is capable of occasional stooping,
18         crouching, kneeling, and balancing. The claimant can never crawl.
19         The claimant can occasionally climb ramps and stairs but never climb
           ladders, ropes or scaffolds. The claimant can never work at
20
           unprotected heights and should avoid concentrated exposure to
21         hazardous moving machinery. In terms of mental abilities, the
22         claimant can have superficial contact with the general public. Finally,
           the claimant can work with, or in the vicinity of, coworkers but not in
23         a teamwork-type work setting.
24   Tr. 20.
25         At step four, the ALJ found Plaintiff had no past relevant work. Tr. 27.
26         At step five, the ALJ determined that, based on the testimony of the
27   vocational expert, and considering Plaintiff’s age, education, work experience, and
28   RFC, Plaintiff was capable of performing jobs that existed in significant numbers


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
 1   in the national economy, including the jobs of hand packager, small products
 2   assembler, and electronics worker. Tr. 26-27.
 3         The ALJ thus concluded Plaintiff was not under a disability within the
 4   meaning of the Social Security Act at any time from August 23, 2016, the
 5   application date, through February 20, 2018, the day of the decision. Tr. 26.
 6                                         ISSUES
 7         The question presented is whether substantial evidence supports the ALJ’s
 8   decision denying benefits and, if so, whether that decision is based on proper legal
 9   standards.
10         Plaintiff contends the ALJ erred by (1) improperly rejecting Plaintiff’s
11   symptom testimony; and (2) improperly evaluating the medical opinion evidence.
12                                      DISCUSSION
13   1.    Plaintiff’s symptom statements
14         Plaintiff alleges the ALJ erred in rejecting his symptom testimony without
15   providing adequate reasons. ECF No. 15 at 14-17.
16         It is the province of the ALJ to make credibility determinations. Andrews v.
17   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
18   supported by specific cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
19   (9th Cir. 1990). Absent affirmative evidence of malingering, the ALJ’s reasons for
20   rejecting a claimant’s testimony must be “specific, clear and convincing.” Smolen
21   v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
22   (9th Cir. 1995).
23         The ALJ found Plaintiff’s medically determinable impairments could
24   reasonably be expected to produce the alleged symptoms; however, he found
25   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
26   his symptoms were not entirely consistent with the medical evidence and other
27   evidence in the record. Tr. 21. Specifically, the ALJ found Plaintiff’s statements
28   to be inconsistent with the objective medical evidence and his activities of daily


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
 1   living. Tr. 23. The ALJ also noted Plaintiff had received very little treatment for
 2   his depression and anxiety and the medication he took provided significant
 3   symptom relief. Id.
 4         Plaintiff objects to the ALJ’s use of his activities to undermine the reliability
 5   of his reports and challenges the ALJ’s finding of only mild impairment in
 6   adapting and managing himself, arguing that the record documents minimal
 7   activities and self-care and that Plaintiff rarely leaves his bedroom. ECF No. 15 at
 8   14-16. Plaintiff further challenges the ALJ’s use of the normal objective findings,
 9   arguing they are not an accurate representation of his longitudinal functioning. Id.
10   at 16. Plaintiff finally asserts that his allegations are supported by the findings of
11   Dr. Lontz and Dr. Arnold. Id. 16-17.
12         a. Minimal Treatment
13         The ALJ found Plaintiff’s allegations of disabling mental conditions to be
14   undermined by the fact that he had received very little treatment for his depression
15   and anxiety, noting he attended only one psychotherapy visit in May 2017 and was
16   not prescribed any medications for his mental condition until 2016. Tr. 23.
17   Unexplained or inadequately explained reasons for failing to seek medical
18   treatment can cast doubt on a claimant’s subjective complaints. Fair v. Bowen,
19   885 F.2d 597, 603 (9th Cir. 1989). While Plaintiff reported his depression and
20   anxiety symptoms to his medical providers, he repeatedly declined referrals to
21   counseling. Tr. 257, 301. He attended one session of individual psychotherapy,
22   but did not return. Tr. 421, 417-18. The record contains no explanation for
23   Plaintiff’s failure to seek treatment for his allegedly disabling conditions. The ALJ
24   reasonably relied on this factor in discounting Plaintiff’s symptom reports.
25         b. Objective evidence
26         The ALJ found Plaintiff’s statements about his symptoms were inconsistent
27   with the objective medical evidence, noting mental status evaluations routinely
28   showed normal mood and affect, and emphasizing providers’ assessments that


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
 1   Plaintiff’s mental health and autism spectrum conditions have been described as
 2   mild. Tr. 23. Although it cannot serve as the sole ground for rejecting a claimant’s
 3   symptom statements, objective medical evidence is a “relevant factor in
 4   determining the severity of the claimant’s pain and its disabling effects.” Rollins v.
 5   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Plaintiff asserts the normal findings
 6   cited by the ALJ are not an accurate portrayal of Plaintiff’s condition, due to the
 7   cycling nature of mental health conditions. ECF No. 15 at 16. However, Plaintiff
 8   points to no evidence in support of this argument that the record shows cycling,
 9   other than his reports. The record reflects almost entirely normal mental status
10   exams. Tr. 257, 261, 264-65, 295, 302, 306, 418. On only a few occasions did
11   providers document anything notable about Plaintiff’s mood or affect. Tr. 245,
12   253, 291, 295, 302, 306, 418. The ALJ’s interpretation of the record is supported
13   by substantial evidence.
14         c. Improvement with treatment
15         The ALJ found once Plaintiff started mental health medication in 2016, he
16   experienced significant symptom relief, in that he was coming out of his room
17   more and seemed happier on the medication. Tr. 23. While an ALJ may consider
18   the type and efficacy of treatment in assessing a claimant’s reliability, the fact that
19   a person suffering from depression makes some improvement “does not mean that
20   the person’s impairment[ ] no longer seriously affect[s] [his] ability to function in a
21   workplace.” Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001); see
22   also Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1200-01 (9th Cir. 2008). While
23   the ALJ is correct that the record reflects improvement in Plaintiff’s condition with
24   treatment, he continued to report symptoms of anxiety, isolation, sleep disturbance,
25   and generally remaining in his home. Tr. 250, 261, 294, 301, 305, 417, 421. In
26   April 2017 he reported he was not getting significant relief from his medication
27   anymore and felt his anxiety and depression were steadily worsening. Tr. 291.
28   The ALJ’s discussion of improvement with medication cited to a single report of


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
 1   improvement when Plaintiff had been on medication for only a few weeks. Tr. 250
 2   (cited by ALJ as Ex. 2F, pg.1). The finding of improvement with medication does
 3   not constitute substantial evidence to discount Plaintiff’s reports of ongoing
 4   difficulties.
 5          However, because the ALJ provided other clear and convincing reasons for
 6   discounting Plaintiff’s allegations, any such error was harmless. Batson v. Comm’r
 7   of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004) (affirming a credibility
 8   finding where one of several reasons was unsupported by the record).
 9          d. Daily activities
10          A claimant’s daily activities may support an adverse credibility finding if the
11   activities contradict his other testimony. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.
12   2007). The ALJ found Plaintiff’s allegation that he rarely leaves his bedroom to be
13   inconsistent with his activities of daily living, noting he attended regular doctor’s
14   appointments and was able to attend movies with his friends and go out to dinner
15   with his girlfriend. Tr. 23. The record does not reflect Plaintiff engaging in the
16   above activities on a regular basis. Plaintiff testified he leaves his home to go to a
17   restaurant or movie maybe one time per week. Tr. 50. He stated he goes grocery
18   shopping with his mother less than once a month. Id. The record similarly reflects
19   social outings to be rare, with Plaintiff’s mother and girlfriend routinely reporting
20   he spends the vast majority of his time in his room. Tr. 245, 250-51, 301, 417,
21   421. The ALJ characterized Plaintiff’s doctor visits as “regular,” but the record
22   reflects no more than one or two appointments per month, with several stretches of
23   multiple months with no visits. The activities identified by the ALJ do not conflict
24   with Plaintiff’s testimony that he rarely leaves his home.
25          However, because the ALJ provided other clear and convincing reasons for
26   discounting Plaintiff’s allegations, any such error was harmless. See Batson, 359
27   F.3d at 1197.
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
 1   2.    Medical opinion evidence
 2         Plaintiff argues the ALJ improperly weighed the opinion evidence, giving
 3   undue weight to the medical expert who testified at the hearing, despite her lack of
 4   understanding of Plaintiff’s condition and her endorsement of Plaintiff’s need for a
 5   companion animal. ECF No. 15 at 17-18. Plaintiff further asserts the fact that
 6   Plaintiff was not provided vocational rehabilitation services is evidence that the
 7   Department of Vocational Rehabilitation did not believe he could be trained or
 8   rehabilitated. ECF No. 15 at 18.3
 9         In weighing medical source opinions, the ALJ should distinguish between
10   three different types of physicians: (1) treating physicians, who actually treat the
11   claimant; (2) examining physicians, who examine but do not treat the claimant; and
12   (3) nonexamining physicians who neither treat nor examine the claimant. Lester,
13   81 F.3d at 830. The ALJ should generally give more weight to the opinion of a
14   treating physician than to the opinion of an examining physician, and more weight
15   to an examining source than a non-examining source. Orn v. Astrue, 495 F.3d 625,
16   631 (9th Cir. 2007). In evaluating the weight owed to opinions the ALJ should
17   consider the nature of the relationship, the supportability and consistency of the
18   opinion, any specialization of the source, and other factors, such as the
19   ///
20
21         3
               Plaintiff makes vague allusions to Dr. Lontz’s and Dr. Arnold’s opinions as
22   supportive of Plaintiff’s claim for disability but does not discuss or assign error to
23   the ALJ’s treatment of these opinions until his reply brief. ECF No. 17 at 4-8.
24   Generally, the Court will not consider arguments that were not actually argued in
25   the opening briefing. Independent Towers of Wash. v. Wash., 350 F.3d 925, 929
26   (9th Cir. 2003); Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977 (9th Cir.
27   1994). Because Plaintiff failed to raise these issues in his opening brief, the Court
28   declines to consider them.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
 1   understanding of the disability programs and the source’s familiarity with the case
 2   record. 20 C.F.R. § 416.927(c).
 3         a. Dr. Winfrey, medical expert
 4         Plaintiff argues the ALJ was wrong to afford great weight to the opinion of
 5   Dr. Nancy Winfrey, the medical expert who testified at the hearing. ECF No. 15 at
 6   18. Specifically, Plaintiff alleges Dr. Winfrey did not understand that Plaintiff
 7   spent most of his time in his room and that the occasional social outings he did do
 8   were only with his mother and girlfriend. Id. Plaintiff’s allegation that Dr.
 9   Winfrey did not understand the nature of Plaintiff’s condition is supported by no
10   evidence. Dr. Winfrey reviewed the record, testified as to Plaintiff’s conditions
11   and limitations, and specifically acknowledged in her testimony that she was aware
12   of Plaintiff’s habits. Tr. 42. Plaintiff has advanced no legal basis for rejecting the
13   expert’s conclusions or questioning her comprehension of the record.
14         As to Plaintiff’s argument that Dr. Winfrey endorsed his use of a companion
15   animal, her actual testimony was that it was a good idea and helpful to Plaintiff,
16   but she specifically referenced the letter regarding the animals, which clarified the
17   dogs were not service animals and were only for use in the home. Tr. 42, 427. Dr.
18   Winfrey did not state that Plaintiff would need his dogs to accompany him to the
19   workplace.
20         The Court finds the ALJ did not err in giving great weight to Dr. Winfrey’s
21   opinion.
22         b. Vocational rehabilitation
23         Plaintiff asserts, with no evidence, that because he was not provided
24   vocational training, this means the Department of Vocational Rehabilitation (DVR)
25   did not believe he could be trained or rehabilitated for gainful employment. ECF
26   No. 15 at 18. It is not established in the record that DVR actually made such a
27   determination. Plaintiff testified vaguely that vocational services with DVR “kind
28   of fell through,” and that there was some discrepancy regarding the report and that


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
 1   the counselor thought he was able to work. Tr. 45. The only evidence from DVR
 2   is a single certification of disability, noting Plaintiff had “most significant
 3   disabilities” and would require multiple services over an extended period of time to
 4   become employed. Tr. 276. Plaintiff’s assertion that he was deemed unable to
 5   work is not supported by the record. Plaintiff makes no further argument regarding
 6   any actions on the part of the ALJ or errors in the assessment, and thus has waived
 7   the right to do so.
 8                                      CONCLUSION
 9         Having reviewed the record and the ALJ’s findings, the Court finds the
10   ALJ’s decision is supported by substantial evidence and free of legal error.
11   Therefore, IT IS HEREBY ORDERED:
12         1.     Defendant’s Motion for Summary Judgment, ECF No. 16, is
13   GRANTED.
14         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED.
15         The District Court Executive is directed to file this Order and provide a copy
16   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
17   and the file shall be CLOSED.
18         DATED March 30, 2020.
19
20                                 _____________________________________
                                             JOHN T. RODGERS
21                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
